Per Curiam.

Upon examination and review of the record in this cause, we concur in the finding of the board that Walsh violated DR 6-101(A)(3) and DR 7-101(A)(2), but we are unable to concur in the sanction recommended by the board. A more severe sanction than public reprimand is warranted. It is ordered that John T. Walsh be suspended from the practice of law for a period of one year.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Strausbaugh, Sweeney, Locher, Holmes and C. Brown, JJ., concur.
Strausbaugh, J., of the Tenth Appellate District, sitting for P. Brown, J.